Jenkins, P. J.
Oscar L. Casey held three policies of life insurance in the ¿Etna Life Insurance Company, all of which had lapsed for nonpayment of premiums, and each of which contained the following provision: “Within five years after default in any premium payment, if this policy has not been surrendered it may be reinstated upon evidence of insurability satisfactory to the company, and by payment of arrears of premiums with interest at the rate of six per cent, per annum, and by payment or reinstatement of whatever indebtedness to the company existed hereon at the date of default with interest from that date.” On May 31, 1922, Casey applied for reinstatement of these policies, signing an application for reinstatement which contained the following provision: “I further agree that said contract shall not be considered reinstated by reason of any cash paid or settlement made in connection with this application unless this application is approved for reinstatement by an executive officer of the company at its home office, and the payment of the full amount of all unpaid premiums and interest made within thirty-one days from the date of the company’s reinstatement receipt and before said receipt properly signed by an executive officer is actually delivered to me, and then on the express condition that I am in sound health on the date of said delivery, which I .expressly represent myself to be by accepting said receipt.” At the time of the execution of the application for reinstatement Casey was in sound health. On June 10, 1922, he was injured, receiving-a blow from a plow-han*705die, from which, injury he developed complications which resulted in his death on August 6, 1922. The application for reinstatement was approved by the insurance company on July 14, 1922, and on July 29, 1922, payment of all arrears due under the policies was made by the Winder National Bank at the request of the wife of the insured, and accepted by the company. After the death of the insured the company tendered back to his administrator the sum paid, and it was refused. The administrator brought suit on the policies for the full value thereof, including the double indemnity provided in ease of death by accident, penalties, and attorney’s fees. On motion of counsel for the defendant the court directed a verdict for the defendant; to which action exception is taken.
With reference to the ruling made in the first division of the syllabus, counsel for the defendant contend that the provisions set forth in the application for reinstatement furnished by the insurance company were not contrary to the original policy, and did not add any new conditions, the argument being that the stipulation embodied in the application, to the effect that the applicant must be in sound health on the date the reinstatement receipt is delivered, is but a setting forth in detail of what is meant by the policy in providing that the applicant' must furnish evidence of insurability satisfactory to the company. We are unable to agree with counsel in this interpretation of the provisions contained in the policy itself. It is thoroughly well established that provisions in a policy of insurance must be construed against the company; and even were it conceded that the provision referred to is susceptible of more than one construction, “insurance policies are prepared and proposed by the insurers; and, where such a contract is capable of being construed in two ways, that interpretation must be placed upon it which is most favorable to the insured.” State Mutual Life Ins. Co. v. Forrest, 19 Ga. App. 296 (91 S. E. 428). As will be seen from what is said in the second division of the syllabus, there are two outstanding lines or forms of insurance, one where the protection dates from the date of the issuance or delivery of the policy, and the other where it dates from the date of the application. In the instant ease the terms of the policy itself in no wise indicate that it was intended that protection should be *706resumed from the date when the application for reinstatement was accepted, but on the contrary it clearly appears that the original policy of insurance should be reinstated and the premiums paid from the time it became lapsed or suspended. Accordingly, if it had been intended to provide for any change in the condition of the insured between the date of the application for reinstatement and the time when acceptance of the reinstatement was effective, the policy itself should have so provided. There being nothing in the policy to indicate that the reinstatement should be effective only from the date when the reinstatement receipt was delivered, .such a provision as contained in the application sought to add a material new condition to the original contract. The insured having a vested contract right to reinstatement according to the terms of the policy itself, the rights there given him could not be subsequently impaired by such a provision in the application for reinstatement furnished by the company.

Judgment reversed.

Stephens and Bell, JJ., concur.